Title: To James Madison from Alexander J. Dallas, 6 March 1816
From: Dallas, Alexander J.
To: Madison, James


                    
                        
                            6 March, 1816.
                        
                    
                    The Secretary of the Treasury has the honor to submit to the President a revised copy of the circular addressed to the collectors of the customs for carrying the act of Congress and the commercial convention with Great Britain into effect, together with Mr. Monroe’s opinion on the subject. The revisal is made to conform to the suggestions of the President’s note

except in relation to the equalization of drawbacks, which is again submitted, with Mr. Monroe’s remarks upon it.
                